188 F.2d 473
CHALUPAv.ARMOUR & CO.
No. 207.
Docket 21939.
United States Court of Appeals Second Circuit.
Argued April 4, 1951.
Decided April 23, 1951.

A. Alfred Conrad, New York City, Samuel Rubin, New York City, for appellant.
Peter F. Curran, New York City, Casper W. Ooms, Chicago, Ill., Dugald S. McDougall, Chicago, Ill., of counsel, for appellee.
Before L. HAND, Chief Judge and AUGUSTUS N. HAND and CLARK, Circuit Judges.
PER CURIAM.


1
The plaintiff asks us to hold that it was "clearly erroneous" for Judge Noonan to disbelieve his testimony of the discovery, and the confidential disclosure to the defendant, of the method later used by the defendant in the preparation of one of its meat products. We are to say that the judge was bound to accept his story that on a fire escape outside his window in Manhattan, he could and did discover, and incorporate as the first step of his process, the "cure" of ground pork at a temperature which in winter ranged for three days between 22 and 26 degrees Fahrenheit. Again the judge was bound to accept it that he maintained in a steel cylinder, contrived by himself, a "vacuum" of twelve pounds "pressure" by means of the evaporation of dried peas which continued during the "cooling" period. Again, the judge was to accept the authenticity of the confirmatory document of October, 1933, which consisted of a page of recipes given to his friend's wife for her personal use in the household, interpolated into which was what he supposed to be the defendant's formula, followed by the words: "ready for trade." This recipe itself was as follows: "cook in Vacuum 225° F. 12 lb. pressure for 1 Hour." How such a direction, had it been physically possible at all, could have been thought serviceable in a kitchen, we are not advised.


2
We need go no further; we have seldom encountered a tale so patently trumped up; it was not "clearly erroneous" to disbelieve it; on the contrary, not only would it have been "clearly erroneous," it would have been fatuous, to do otherwise.


3
Judgment affirmed.